MEMORANDUM **
Tirrell Lewis appeals from the 96-month sentence imposed following his jury trial conviction for being a felon in possession of a firearm and being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lewis contends that the district court abused its discretion by denying his counsel’s request for a third continuance to obtain a trial witness. The district court did not abuse its discretion because the denial of the motion for a continuance was neither arbitrary, nor unreasonable. Sec United States v. Tham, 960 F.2d 1391, 1396-97 (9th Cir.1992). Furthermore, Lewis has not shown that the denial resulted in actual prejudice. See United States v. Shirley, 884 F.2d 1130, 1135 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.